UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: January 31, 2001 Medix Resources, Inc. (Exact name of registrant as specified in its charter) Colorado 0-24768 84-1123311 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 7100 E. Belleview Avenue, Suite 301, Greenwood Village, CO 80111 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 741-2045 (Former name or former address, if changes since last report) Item 5. Other Events. Press release announcing time change for Medix presentation at UBS Warburg's Global Healthcare Services Conference. Exhibits Exhibit 99.1 - Copy of the Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIX RESOURCES, INC. Date: January 31, 2001 By: /s/Patricia A. Minicucci Executive Vice President and Secretary
